Order entered October 16, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01209-CV

                          E.F. JOHNSON COMPANY, Appellant

                                             V.

 INFINITY GLOBAL TECHNOLOGY F/K/A INFINITY GEAR AND TECHNOLOGY,
                       LLC, ET AL., Appellees

                     On Appeal from the 95th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-11-14303-D

                                         ORDER
       We GRANT court reporter Deana K. Rouse’s thirty-day extension request to file the

record and ORDER the reporter’s record be filed no later than November 14, 2014.


                                                    /s/   ADA BROWN
                                                          JUSTICE